     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 1 of 13 Page ID #:1




     Youssef H. Hammoud (SBN: 321934)
1
     L. Tegan Rodkey (SBN: 275830)
2    PRICE LAW GROUP, APC
     6345 Balboa Blvd., Suite 247
3
     Encino, CA 91316
4    T: (818) 600-5596
     F: (818) 600-5496
5    E: youssef@pricelawgroup.com
6
     E: tegan@pricelawgroup.com
     Attorneys for Plaintiff,
7    Rocio Maynez
8

9                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ROCIO MAYNEZ,                           Case No.: 2:21-cv-00468
12                                           COMPLAINT AND DEMAND FOR
                 Plaintiff,                  JURY TRIAL
13   v.
14
     COMENITY BANK,                              1. TCPA, 47 U.S.C. § 227 et seq.;
                                                 2. Cal Civ. Code § 1788 et seq.;
15
                Defendant.                       3. Intrusion Upon Seclusion
16
                                                 (Unlawful Debt Collection Practices)
17

18

19               COMPLAINT AND DEMAND FOR JURY TRIAL
20         Plaintiff, Rocio Maynez (“Plaintiff” or “Ms. Maynez”), through her
21
     attorneys, alleges the following against Defendant, Comenity Bank, (“Defendant”
22
     or “Comenity”):
23

24   ///
25
     ///


                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                           -1-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 2 of 13 Page ID #:2




                                    INTRODUCTION
1

2      1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

3
          Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute
4
          that broadly regulates the use of automated telephone equipment. Among
5

6
          other things, the TCPA prohibits certain unsolicited marketing calls,

7         restricts the use of automatic dialers or prerecorded messages, and
8
          delegates   rulemaking         authority    to   the   Federal   Communications
9
          Commission (“FCC”).
10

11     2. Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt

12        Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788, which
13
          prohibits debt collectors from engaging in abusive, deceptive and unfair
14
          practices in connection with the collection of consumer debts.
15

16     3. Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -

17        Intrusion upon Seclusion, as derived from § 652B of the Restatement
18
          (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
19

20
          otherwise, upon the solitude or seclusion of another or his private affairs or

21        concerns… that would be highly offensive to a reasonable person.”
22
                             JURISDICTION AND VENUE
23
       4. Plaintiff resides in the State of California, and therefore, personal
24

25
          jurisdiction is established.



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                -2-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 3 of 13 Page ID #:3




       5.   Jurisdiction of the court arises under 28 U.S.C. § 1331 and 47 U.S.C. §
1

2           227.
3
       6. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part
4
            of the events or omissions giving rise to the claim occurred in this District.
5

6
                                          PARTIES

7      7. Plaintiff is a natural person residing in California.

8
       8. Plaintiff is a debtor as defined by Cal. Civ. Code § 1788.2(h).
9
       9. Defendant is a debt collector as that term is defined by Cal. Civ. Code
10

11          §1788.2(c), and sought to collect a consumer debt from Plaintiff.

12     10. Defendant is a banking institution engaged in the business of giving credit
13
            and the collection of debt. Defendant can be served through its registered
14
            agent, The Corporation Trust Company, located at 1209 N. Orange St.,
15

16          Wilmington, Delaware 19801.
17     11. Defendant acted through its agents, employees, officers, members,
18
            directors, heirs, successors, assigns, principals, trustees, sureties,
19

20
            subrogees, representatives, and insurers.

21
                                FACTUAL ALLEGATIONS
22

23
       1. The debt(s) underlying this action were obligation(s) or alleged obligation(s)

24          of a consumer to pay money arising out of a transaction in which the money,
25
            property, insurance, or services which are the subject of the transaction were


                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -3-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 4 of 13 Page ID #:4




          primarily for personal, family, or household purposes.
1

2      2. In or around October 2019, Comenity began calling Ms. Maynez on her
3
          cellular telephone number, ending in 0686.
4
       3. On or about November 18, 2019, Ms. Maynez answered a call from (913)
5

6
          312-9486.

7      4. After picking up the call, Ms. Maynez heard a series of clicks, beeps or
8
          tones, and an unusually long delay before Comenity representative,
9
          Katherine, began speaking, consistent with the use of an automatic dialing
10

11        system.

12     5. Comenity’s representative indicated that Comenity was attempting to collect
13
          a debt allegedly owed by Ms. Maynez.
14
       6. Ms. Maynez informed the representative that she was could not make a
15

16        payment.
17     7. Further, Maynez instructed Comenity to only communicate with her by mail,
18
          thereby revoking consent to be called.
19

20
       8. Despite Ms. Maynez expressly informing Comenity to contact by mail only,

21        and that she could not pay at the time, Comenity began an automated
22
          campaign of harassing debt collection calls.
23
       9. Again, on or about March 31, 2020, at approximate., Ms. Maynez received a
24

25
          call on her cell phone from an UNKNOWN number.



                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -4-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 5 of 13 Page ID #:5




       10.After picking up the call, Ms. Maynez heard a series of clicks, beeps or
1

2         tones, and an unusually long delay before Comenity representative, Megan,
3
          began speaking, consistent with the use of an automatic dialing system.
4
       11.Comenity’s representative indicated that Comenity was attempting to collect
5

6
          a debt allegedly owed by Ms. Maynez.

7      12.During this call, Ms. Maynez informed the Comenity representative that she
8
          could not make a payment and wanted Comenity to contact her through the
9
          mail only.
10

11     13.Between November 18, 2019 and April 30, 2020, Comenity called Ms.

12        Maynez on her cellular telephone approximately ONE-HUNDRED AND
13
          THIRTY (130) times after Ms. Maynez revoked consent to be called.
14
       14.On numerous occasions, Comenity called Ms. Maynez several times a day.
15

16     15.Comenity called Ms. Maynez’s cell phone using different phone numbers
17        and even using UNKNOWN numbers in an attempt to harass her and induce
18
          her into making a payment.
19

20
       16.Upon information and belief, Comenity also called and texted, or attempted

21        to call and text friends and family of Ms. Maynez, with the intention that
22
          they would communicate to Ms. Maynez that Comenity was attempting to
23
          collect a debt from her, causing Ms. Maynez additional embarrassment and
24

25
          distress.



                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                           -5-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 6 of 13 Page ID #:6




       17.Upon information and belief, Comenity called Ms. Maynez and delivered
1

2         prerecorded or artificial voice messages.
3
       18.Upon information and belief, Comenity’s automatic dialer failed to return to
4
          the on-hook state within 60 seconds of completion of dialing.
5

6
       19.Comenity is familiar with the TCPA.

7      20.Comenity’s conduct was not only willful but was done with the intention of
8
          causing Ms. Maynez such distress, so as to induce her to pay the debt, or pay
9
          more than she was able to.
10

11     21.Each and every one of Comenity’s telephone calls caused Ms. Maynez

12        distraction, annoyance, frustration, and temporary loss of use of her
13
          telephone line.
14
       22. Many of Comenity’s calls were placed to Ms. Maynez while she was at
15

16        work.
17     23.Ms. Maynez’s takes care of her elderly parents and needs to keep her phone
18
          on her at all times in case of an emergency.
19

20
       24.However, Comenity’s repeated and harassing phone calls forced Ms.

21        Maynez to mute her cell phone while at work, causing her to suffer from
22
          worry and anxiety at the thought her parents may call her for an emergency
23
          and she would not be aware.
24

25
       25.Comenity’s intrusion upon Ms. Maynez’s seclusion was highly offensive to



                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -6-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 7 of 13 Page ID #:7




          the reasonable person and far exceeded reasonable collection efforts.
1

2         Comenity’s conduct was especially unreasonable because it called
3
          relentlessly shortly after Ms. Maynez had explained she had no money to
4
          pay.
5

6
       26.As a result of Comenity’s conduct, Ms. Maynez has sustained actual

7         damages including but not limited to, stress, anxiety, embarrassment, severe
8
          emotional and mental pain and anguish.
9
                                        COUNT I
10

11                     (Violations of the TCPA, 47 U.S.C. § 227)

12     27.Plaintiff incorporates by reference all of the above paragraphs of this
13
          Complaint as though fully stated herein.
14
       28.Defendant violated the TCPA. Defendant’s violations include, but are not
15

16        limited to the following:
17           a. Within four years prior to the filing of this action, on multiple
18
                 occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
19

20
                 which states in pertinent part, “It shall be unlawful for any person

21               within the United States . . . to make any call (other than a call made
22
                 for emergency purposes or made with the prior express consent of
23
                 the called party) using any automatic telephone dialing system or an
24

25
                 artificial or prerecorded voice — to any telephone number assigned



                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -7-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 8 of 13 Page ID #:8




                to a . . . cellular telephone service . . . or any service for which the
1

2               called party is charged for the call.
3
             b. Within four years prior to the filing of this action, on multiple
4
                occasions, Defendant willfully and/or knowingly contacted Plaintiff
5

6
                at Plaintiff’s cellular telephone using an artificial prerecorded voice

7               or an automatic telephone dialing system and as such, Defendant
8
                knowing and/or willfully violated the TCPA.
9
       29.As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
10

11        entitled to an award of five hundred dollars ($500.00) in statutory damages,

12        for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the
13
          Court finds that Defendant knowingly and/or willfully violated the TCPA,
14
          Plaintiff is entitled to an award of one thousand five hundred dollars
15

16        ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
17        227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18
                                        COUNT II
19

20     (Violation of the Rosenthal Fair Debt Collection Practices Act, CAL. CIV.
21
                                      CODE § 1788)
22
       30.Plaintiff incorporates by reference all of the above paragraphs of this
23

24        Complaint as though fully stated herein.

25




                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -8-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 9 of 13 Page ID #:9




       31.Defendant violated the RFDCPA. Defendant’s violations include, but are
1

2         not limited to, the following:
3
             c. Defendant violated Cal. Civ. Code § 1788.11(d) by causing a
4
                telephone to ring repeatedly or continuously to annoy the person
5

6
                called;

7            d. Defendant violated Cal. Civ. Code § 1788.11(d) by communicating,
8
                by telephone or in person, with the debtor with such frequency as to
9
                be unreasonable and to constitute a harassment to the debtor under
10

11              the circumstances;

12           e. Defendant violated Cal. Civ. Code § 1788.10(e) by threating that
13
                nonpayment of the consumer debt may result in the seizure,
14
                garnishment, attachment or sale of any property.
15

16           f. Defendant violated Cal. Civ. Code § 1788.17 by collecting or
17              attempting to collect a consumer debt without complying with the
18
                provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of
19

20
                the United States Code (Fair Debt Collection Practices Act).

21                  i. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
22
                       U.S.C. § 1692d by engaging in conduct, the natural
23
                       consequence of which is to harass, oppress or abuse any
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -9-
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 10 of 13 Page ID #:10




                        person in connection with the collection of the alleged debt;
1

2                       and
3
                    ii. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
4
                        U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
5

6
                        engaging Plaintiff in telephone conversations repeatedly;

7                   iii. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
8
                        U.S.C. § 1692f by using unfair or unconscionable means in
9
                        connection with the collection of an alleged debt; and
10

11      32.Defendant’s acts, as described above, were done intentionally with the

12         purpose of coercing Plaintiff to pay the alleged debt.
13
        33.As a result of the foregoing violations of the RFDCPA, Defendant is liable
14
           to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
15

16         costs.
17                                       COUNT III
18
                                (Intrusion Upon Seclusion)
19

20
        34.Plaintiff incorporates by reference all of the above paragraphs of this

21         Complaint as though fully stated herein.
22
        35.Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon
23
           seclusion as, “One who intentionally intrudes… upon the solitude or
24

25
           seclusion of another, or his private affairs or concerns, is subject to liability



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 10 -
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 11 of 13 Page ID #:11




           to the other for invasion of privacy, if the intrusion would be highly
1

2          offensive to a reasonable person”.
3
        36.Defendant violated Plaintiff’s privacy. Defendant’s violations include, but
4
           are not limited to, the following:
5

6
              a. Defendant intentionally intruded, physically or otherwise, upon

7                Plaintiff’s solitude and seclusion by engaging in harassing phone
8
                 calls in an attempt to collect on an alleged debt despite multiple
9
                 requests for Defendant to contact Plaintiff by mail only and to stop
10

11               calling.

12            b. The number and frequency of the telephone calls to Plaintiff by
13
                 Defendant after several requests to stop calling and to contact her
14
                 through the mail constitute an intrusion on Plaintiff's privacy and
15

16               solitude.
17            c. Defendant’s conduct would be highly offensive to a reasonable
18
                 person as Plaintiff received calls that often-interrupted Plaintiff’s
19

20
                 work and daily schedule.

21            d. Defendant’s acts, as described above, were done intentionally with
22
                 the purpose of coercing Plaintiff to pay the alleged debt.
23
        37. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is
24

25
           liable to Plaintiff for actual damages.



                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                                - 11 -
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 12 of 13 Page ID #:12




                                    PRAYER FOR RELIEF
1

2           WHEREFORE, Plaintiff, Rocio Maynez respectfully requests judgment
3
     be entered against Defendant, Comenity Bank, for the following:
4
               A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
5

6
                   U.S.C. § 227(b)(3)(C);

7              B. Declaratory judgment that Defendant violated the RFDCPA;
8
               C. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ.
9
                   Code §1788.30(b);
10

11             D. Actual damages pursuant to Cal. Civ. Code §1788.30(a);

12             E. Costs and reasonable attorneys’ fees pursuant to the RFDCPA, Cal.
13
                   Civ. Code §1788.30(c);
14
               F. Punitive damages to be determined at trial, for the sake of example
15

16                 and punishing Defendant for their malicious conduct, pursuant to
17                 Cal. Civ. Code § 3294(a).
18
               G. Awarding Plaintiff any pre-judgment and post-judgment interest as
19

20
                   may be allowed under the law; and

21             H. Any other relief that this Honorable Court deems appropriate.
22
                                DEMAND FOR JURY TRIAL
23
            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
24

25
     trial by jury of all issues triable by jury.



                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    - 12 -
     Case 2:21-cv-00468-AB-JPR Document 1 Filed 01/18/21 Page 13 of 13 Page ID #:13




1                                        RESPECTFULLY SUBMITTED,
2
     DATED: January 18, 2021             By: /s/ Youssef H. Hammoud
3                                        Youssef H. Hammoud (SBN: 321934)
                                         PRICE LAW GROUP, APC
4
                                         6345 Balboa Blvd., Suite 247
5                                        Encino, CA 91316
                                         T: (818) 600-5596
6                                        F: (818) 600-5496
7
                                         E: youssef@pricelawgroup.com
                                         Attorneys for Plaintiff,
8                                        Rocio Maynez
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                          - 13 -
